 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
SUSAN L. VILLEGAS, )
Plaintiff, )
)
v. ) JUDGMENT
)
) No. 5:19-CV-404-FL
ANDREW SAUL )
COMMISSIONER OF SOCIAL SECURITY )
Defendant. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Defendant’s Consent Motion for Remand to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on July 13, 2020, that Defendant’s Consent Motion for Remand to the Commissioner is granted, and
the Court reverses the Commissioner’s decision under sentence four of 42 U.S.C. §405(g) and
remands the case to Defendant for further proceedings.

This Judgment Filed and Entered on July 13, 2020, and Copies To:

George C. Piemonte (via CM/ECF Notice of Electronic Filing)
Amanda B. Gilman (via CM/ECF Notice of Electronic Filing)

July 13, 2020 PETER A. MOORE, JR., CLERK

/s/ Susan W. Tripp
(By) Susan W. Tripp, Deputy Clerk

 

Case 5:19-cv-00404-FL Document 23 Filed 07/13/20 Page 1 of 1

 
